Citation Nr: 0534638	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-28 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected defective vision of the right eye, light 
perception only, with scotoma, residuals of chorioretinitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from March 1948 to 
April 1957.  

Service connection was originally granted for chorioretinitis 
of the right eye in October 1957, and evaluated as 30 percent 
disabling.  In that same rating decision, service connection 
was also granted for scotoma of the right eye, and separately 
evaluated as 10 percent disabling.  

In an August 1962 rating decision, it was determined that the 
simultaneous assignment of a 30 percent disability evaluation 
for chorioretinitis of the right eye and a 10 percent 
disability evaluation for scotoma of the right eye, exceeded 
the evaluation for loss of use of the right eye, which 
constituted pyramiding, and was therefore, clearly and 
unmistakably erroneous.  It was determined that the veteran 
did have loss of use of the right eye; his right eye 
disability was recharacterized as defective vision of the 
right eye, light perception only, with scotoma, residuals of 
chorioretinitis, and a 30 percent disability evaluation was 
assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003, rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO) that denied the veteran's claim of entitlement to 
an evaluation in excess of 30 percent for the service-
connected eye disorder.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's residuals of chorioretinitis of the right 
eye, is manifested by light perception only, with scotoma, in 
the right eye; and central visual acuity of 20/25 near vision 
and 20/30 distant vision, with a normal visual field, in the 
left eye.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for defective vision of the right eye, light 
perception only, with scotoma, residuals of chorioretinitis, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.76, 
4.76a, 4.84a, Diagnostic Code 6070 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for defective vision of the right eye, light perception only, 
with scotoma, residuals of chorioretinitis, which is 
currently rated as 30 percent disabling.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background.  Relevant VA law and 
regulations will be set out.  Finally, the Board will analyze 
the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 2003 rating 
decision and June 2003 statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In a letter from the RO dated in August 
2002, and in the June 2003 statement of the case, the veteran 
was provided with additional notice regarding the evidence 
needed to succeed in his claim and the relevant provisions of 
the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
initial notice provided to the veteran was given prior to the 
first AOJ adjudication of the claim.  As such, the notice 
predated the initial AOJ adjudication in compliance with the 
holding in Pelegrini II.  Moreover, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim 
for an increased disability rating for his service-connected 
eye disorder.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimants possession 
that pertains to the claim" in the notice did not harm the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
eye pathology than is already of record.  Moreover, upon the 
submission of his substantive appeal in September 2003, the 
veteran stated that all the medical evidence available had 
been submitted.  Consequently, it does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded a pertinent VA eye 
examination in January 2003.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Criteria

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2005).  VA 
regulations permit compensation for a combination of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a) (2005).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79.

Vision in one eye will be considered 30 percent disabling if 
visual acuity in the other eye is 20/40 or better under 38 
C.F.R. § 4.84a, Codes 6074, 6077; 20/40 or better under Code 
6077; and 20/70 or better under Code 6078.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070.

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse.  See 38 C.F.R. § 4.84a, Code 6066, or if 
there is blindness in one eye and visual acuity of 20/50 or 
worse in the other eye.  Diagnostic Code 6069.

Under the criteria for rating impairment of visual field, a 
20 percent rating is warranted if bilateral visual field 
limited to 60 degrees but not 45 degrees; a 30 percent rating 
is warranted if bilateral visual field is limited to 45 
degrees but not to 30 degrees; and a 50 percent rating is 
warranted if the bilateral visual field is limited to 30 
degrees but not 15 degrees.  Diagnostic Code 6080.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Factual Background

As indicated above, service connection was originally 
established for chorioretinitis of the right eye in October 
1957, and evaluated as 30 percent disabling.  In that same 
rating decision, service connection was also granted for 
scotoma of the right eye, and separately evaluated as 10 
percent disabling.  In an August 1962 rating decision, 
however, it was determined that the simultaneous assignment 
of a 30 percent disability evaluation for chorioretinitis of 
the right eye and a 10 percent disability evaluation for 
scotoma of the right eye exceeded the evaluation for loss of 
use of the right eye, which constituted pyramiding, and was 
therefore, clearly and unmistakably erroneous.  It was 
determined that the veteran did have loss of use of the right 
eye.  Thus, his right eye disability was recharacterized as 
defective vision of the right eye, light perception only, 
with scotoma, residuals of chorioretinitis, and a 30 percent 
disability evaluation was assigned under Diagnostic Code 
6070, effective from June 1962.  The veteran was also awarded 
special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (k), and 38 C.F.R. § 3.350(a) based upon loss of 
use of one eye.  

The veteran filed the current claim for an increased rating 
for his right eye disorder in August 2002.  

The veteran's private medical treatment records from A.R.S., 
M.D. from September 1979 to April 2002 were associated with 
the claims file.  The report of the April 2002 examination 
notes chorioretinitis in the right eye and a normal left eye.  

The veteran was afforded a VA eye examination in January 
2003.  The report of that examination noted a history of 
chorioretinitis of the right eye in 1952.  The veteran 
complained that his left eye was now blurring.  Physical 
examination revealed light perception only in distant and 
near vision for the right eye, and 20/30 distant vision with 
20/25 near vision for the left eye.  There was no limitation 
in the visual field of the left eye, with it being within 
normal limits.  Inexplicably, the report of the examination 
provided an assessment of chorioretinitis and legal blindness 
of the left eye.  Cataracts were also noted, with the left 
eye being greater than the right eye.  A handwritten 
impression within the report, however, noted the examiner's 
impression of chorioretinitis in the right eye, with 
cataracts in the right eye being greater than the left eye.  

There is contained in the claims file a letter from Dr. 
A.R.S., dated May 2, 2003, in which it was noted that the 
veteran had an eye examination in April 2003.  The results of 
that examination were noted to be that the visual acuity with 
best correction was light perception in the right eye, and 
20/25 J1 in the left eye.  It was also noted that color 
vision was normal in the left eye, and that the left eye had 
3+ nuclear cataract.  The intraocular pressures were normal 
in each eye, and the left eye macula was normal.  

Analysis

The veteran's service-connected eye disability is rated under 
Diagnostic Code 6070.  A 30 percent disability evaluation is 
warranted when there is blindness in one eye, with only light 
perception, and visual acuity of 20/40 in the nonservice-
connected eye.  38 C.F.R. Part 4, Code 6070.  A 40 percent 
evaluation is warranted for blindness in one eye, having only 
light perception, when corrected visual acuity in the other 
eye is 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 
6069.

Essentially, service connection is in effect for residuals of 
chorioretinitis, no light perception, right eye.  Service 
connection is not in effect, however, for any disability in 
his left eye.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070; Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  The best distant vision 
obtainable after correction by glasses will be the basis of 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2005).

The Board acknowledges that the January 2003 VA medical 
examination provided a diagnosis that was inconsistent with 
the results of the examination itself as contained within the 
report.  Notwithstanding, the Board also notes that the 
private medical treatment records and statement submitted by 
the veteran's private physician, Dr. A.R.S., provide a 
disability picture of the veteran's visual acuity that is 
consistent with the foregoing results of the January 2003 VA 
examination, as opposed to the diagnostic impressions 
registered in the January 2003 VA examination report.  
Regardless, the Board finds, for the purpose of determining 
the appropriate disability rating, that it can accept the 
private treatment records as an accurate reflection of the 
veteran's right eye disability and left eye visual acuity.  

In summary, the evidence as a whole (giving considerable 
weight to the private treatment records) documents that the 
veteran's residuals of chorioretinitis of the right eye, are 
manifested by light perception only, with scotoma, in the 
right eye; and central visual acuity of 20/25 near vision and 
20/30 distant vision, with a normal visual field, in the left 
eye.

Based on the medical findings of light perception only for 
the right eye and no worse than 20/30 for the left eye, 38 
C.F.R. § 4.84a, produces a disability percentage evaluation 
of 30 percent under Diagnostic Code 6070.  38 C.F.R. 
§ 4.84(a) does not provide for a higher disability rating for 
a change of light perception to no light perception for one 
eye.  The veteran has been assigned a 30 percent evaluation 
for residuals of chorioretinitis, no light perception, right 
eye.  This is the maximum schedular amount available for 
blindness in a service-connected right eye, with no blindness 
in his nonservice-connected left eye.  When only one eye's 
disability is service connected, the maximum evaluation for 
total loss of vision of that eye is 30 percent, unless there 
is (a) 20/50 or higher in the nonservice-connected left eye; 
(b) enucleation of the service-connected right eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria are met here.  As discussed above, the visual 
acuity in the veteran's left eye is at worse 20/30.  Neither 
eye has been enucleated.  There is no evidence of visible 
distortion or any other type of cosmetic defect.

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code.  Initially, the Board notes that 
service connection has not been granted for cataracts.  As 
the veteran clearly retains both eyes, the provisions of 38 
C.F.R. § 4.84a, Code 6066, are not for application.  In 
addition, as there is no evidence suggesting impairment of 
ocular muscle function, the provisions of 38 C.F.R. § 4.84a, 
Code 6090, are also not for application.  A rating in excess 
of 30 percent is not available under 38 C.F.R. § 4.84a, Code 
6080, pertaining to impairment of field of vision, as the 
field of vision in the veteran's left eye has been shown to 
be within normal limits.  As service connection is not in 
effect for a left eye disability, only those provisions of 
the diagnostic code relating to unilateral concentric 
contraction or unilateral loss of visual field are for 
application; a maximum 30 percent evaluation is assignable 
for unilateral concentric contraction or loss of visual 
field, pursuant to Code 6080.  Finally, a rating in excess of 
30 percent is not available under any code for scotoma of the 
right eye.  As indicated above, the rating schedule only 
provides for a 30 percent rating for loss of use of one eye, 
and specifically prohibits combining the 30 percent rating 
with any other rating for impaired vision.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected right eye 
disorder.  Even though he is essentially blind in the 
service-connected eye, as discussed above, with normal vision 
in the nonservice-connected left eye, a higher rating is 
simply not warranted.  The veteran is receiving the highest 
rating available for his current disorder, 30 percent.  

Based upon the foregoing analysis, the Board concludes that 
the preponderance of the evidence is against the assignment 
of an evaluation in excess of 30 percent for the veteran's 
service-connected right eye disability, characterized as 
"defective vision of the right eye, light perception only, 
with scotoma, residuals of chorioretinitis."  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2005).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's eye disorder, 
but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
for this disorder.  The veteran has not required 
hospitalization or frequent treatment for this disability, 
nor is it shown that it otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  It must be noted that 
impairment in earning capacity in civil occupations is 
already contemplated in the schedular standards.  What has 
not been shown is an exceptional disability picture.  For the 
reasons noted above, the Board concludes that the impairment 
resulting from this service-connected disability is 
adequately compensated by the schedular rating.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected defective vision of the right 
eye, light perception only, with scotoma, residuals of 
chorioretinitis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


